Per Curiam.
The court is of the opinion that the case of Norwood et al. agt. Barcalow (6 Daly, 117) presents precisely the same question as the one at bar, and it necessarily controls the decision of the case at bar.
There is no proof in this case of either retainer or of any custom by which any liability would be fastened; under the evidence as established, upon the defendant.
In the absence of that proof there would be no implied liability for the reason that the duty which was performed by the plaintiff was performed for his client, namely, Mrs. Ketcham, and under the circumstances no recovery should he had unless there was seme retainer or some custom on which an implied liability might be founded.
Judgment reversed, with costs to appellant to abide event.